Citation Nr: 0030630	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1965 to July 1967, 
and from January 3 to January 16, 1991.  He had periods of 
active duty from training from August 12, to August 25, 1968, 
and June 15 to June 27, 1969.

This matter came before the Board of Veteran's Appeals on 
appeal from a rating decision in which the regional office 
(RO) denied entitlement to service connection for residuals 
of left eye injury.


FINDINGS OF FACT

1.  The veteran sustained an abrasion of the cornea of his 
left eye while on active duty service in January 1991.

2.  The veteran has current disability from glaucoma in both 
eyes with ocular hypertension, visual field abnormality, 
advanced optic disc cupping, and left eye cataract lens 
replacement and trabeculectomy, without evidence of sequelae 
of left corneal abrasion.

CONCLUSION OF LAW

Service connection for a left eye disability, residuals of 
corneal abrasion, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from a 
left eye disorder which is related to an injury to the left 
eye he incurred during his active military service in January 
1991.  For the following reasons and bases, the Board finds 
that the veteran did not incurred a left eye disability from 
residuals of abrasion of the left cornea during his active 
military service.  The Board concludes that service 
connection for left eye disability from residuals of left eye 
cornea is not warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of his claim by obtaining relevant records and, 
were appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development 
mandated by 38 U.S.C.A. § 5107 has been accomplished and VA 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has been provided several medical examinations 
which have not substantiated entitlement to the benefits he 
seeks.

Service medical records show that the veteran sustained a 
small abrasion of his left eye cornea in January 1991.  When 
he was treated, it was noted that the veteran had a ten-year 
history of left eye glaucoma which was being treated with 
Timoptic eye drops.  He also had a history of non-insulin 
dependent diabetes mellitus and hypertension.

The veteran has current disability from a left eye disorder.  
In November 1994, he underwent surgery for 
phacoemulsification and posterior chamber intraocular lens 
implant, left eye, with trabeculectomy.  In a December 1994 
letter, the surgeon who performed the eye surgery reported 
that at the time the veteran presented to him, the veteran 
had significant loss of visual acuity in the left eye due to 
cataract as well as end staged glaucoma.  After the surgery, 
his left eye visual acuity improved.  In May 1995, the same 
surgeon reported that the veteran's left eye visual acuity 
was more improved.  However, he had extensive loss of nerve 
tissue of the left eye due to his long-standing glaucoma.  
The reported impressions were extensive glaucomatous vision 
loss in the left eye, and status post successful 
phacoemulsification trabeculectomy in the left  eye.  When 
the veteran was examined in September 1996, his left eye 
showed old glaucomatous damage.  Otherwise, his left eye 
appeared stable.  When examined in January 1997, the 
veteran's left eye visual acuity was 20/30.  He had severe 
visual filed constriction in both eyes.  The examiner 
reported impressions of chronic open angel glaucoma, branch 
vein occlusion of the right eye, and status post cataract 
with trabeculectomy for glaucoma.

The veteran underwent a medical examination for separation 
from the Army National Guard in November 1996.  At that time, 
he reported a history of eye trouble.  An examiner commented 
that the veteran had a 12-year history of hypertension and a 
13-year history of diabetes mellitus, a history of ruptured 
blood vessel in the right eye, and a history of glaucoma.  
The examiner reported that the veteran was not fit for 
retention due to blurred vision.

The veteran was afforded a VA eye examination in July 1999.  
The examiner reported that the veteran sustained a left-side 
corneal abrasion in 1991 and was diagnosed with glaucoma in 
1992.  According to the examiner, the veteran reported having 
cataract surgery in 1995.  On examination, the veteran's 
corrected left eye visual acuity was 20/30 for near and far 
vision.  The examiner reported the following impression 
pertinent to the left eye: 1) history of corneal abrasion 
without evidence of sequelae; 2) glaucoma by history; 3) 
current ocular hypertension; 4) advanced optic disc cupping, 
consistent with glaucoma; 4) visual field abnormality, left 
eye, consistent with diagnosis of glaucoma; 5) hard exudates 
on retina of left eye, rule out venous occlusion, and; 6) 
cannot rule out some component of diabetic eye disease, left 
eye.

The veteran testified before the undersigned member of the 
Board in August 2000.  He asserted that he had been told by 
his eye surgeon that the eye injury he sustained in January 
1991 could or could not have caused his glaucoma.  He also 
asserted that the surgeon specifically identified residual 
scarring from the injury in January 1991.  He said that the 
surgeon did not say specifically that the left eye injury may 
have resulted in a cataract.  The veteran requested and was 
granted additional time to submit medical evidence to support 
his contentions.  No additional evidence was received.

The Board has reviewed the entire record and finds no 
competent medical evidence which supports his claim.  First, 
it does not appear from the record that the veteran has the 
expertise to render an opinion about he etiology of his left 
eye disability.  Therefore, his assertions that his left eye 
disability is related to an in-service corneal abrasion are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Second, the treatment records made by 
the private physician who treated the veteran's eye disorders 
suggest that his left eye disability is related to long-
standing glaucoma and a cataract which was not related to the 
in-service corneal abrasion.  These records do not 
substantiate the veteran's assertion that the physician 
identified residual scarring or any other sequelae of the 
corneal abrasion.  Finally, the conclusion reached by the VA 
examiner in July 1999 clearly is to the effect that there 
were no sequelae from the corneal abrasion.

For the foregoing reasons and bases, the Board finds that the 
veteran's current left eye disability from glaucoma-related 
disorders is not related to the January 1991 corneal abrasion 
he incurred during his active military service.  The Board 
concludes that service connection is not warranted for 
residuals of left eye corneal abrasion.



ORDER

Service connection is denied for residuals of left eye 
corneal abrasion.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


